Title: To Alexander Hamilton from Medad Mitchell, [27 August 1793]
From: Mitchell, Medad
To: Hamilton, Alexander



[Philadelphia, August 27, 1793]
To the Honorable the secretary of the Treasury.
Sir

Having returned from a Voyage to the mississippi, wish to lay before the secretary what information I’ve been able to obtain, Relative to the Strength and Situation of the Country through which I have traveled, likewise the Policy pursued by the Spanish Government, towards the Citizens of the United States, and the Savages, inhabiting the Southern Territories thereof. I have not Vanity enough to suppose myself equal to the Subjects, on which I shall attempt to treat, I only hope that the information, my Ideas and opinions, which I shall communicate, may coroborate, with others who may have done it before me. Should any thing which I advance, appear to the secretary improbable, I hope he will do me the Justice to believe that I think so myself, nor that I advance a falsehood intentionally.
I shall in the first place, point out the Strength and Situation of
New Madrid,
Situated 45 Computed Miles below the Ohio, on the West bank of the Mississippi River. It has a weak, tho regular built fortification, mounting ten pieces of Cannon, chifly Nines and Sixs—is Garisoned by a Captain and Seventy Privates, there is 160 Militia at this post, chiefly Canadian Traders, I was told that 2000 Indians received their supplies at New Madrid.
The next post the Spaniards have on the Mississippi is the Walnut Hills, Situated 542 Miles below the Ohio, and 108 above the Natches, here has been no expense spared to fortify it well, Yet from what I coud observe their works were contemptible, tho the natural strength of the plan is very considerable, when I was there last March, they were building a Battery at the Landing, when compleated, will mount upwards of 20 pieces of heavy Cannon. I could not learn their strength. I only saw about 50 on fatigue.
Their next post is the Natchez, their fortifications at this place are in good repair, with plenty of heavy Artillery, A New fort was erecting when I was there, about 100 Artificers and Slaves are continually employed in the Kings Works—
Americans are frequently taken up at the Natches for spies, I descended the River from New Madrid to that place, with the commodore of the Kings Gallies, by his request I took the bearings of the Mississippi and a particular Survey of the Chicasaw Bluffs, after ariving, was introduced to his Excellency, who speaks English well, he requested me to draw my plans at his house, and in every respect, used me like a Gentleman, during this time I was employed, when I had compleated 1 plan of 650 Miles of the Mississippi, three of the Chicasaw Bluffs, and one of the Iron Banks, he enclosed them to his Excellency at New Orleans, and confined me to an officers Room 18 Days, tried me for a Spy from the United States, and then sent me to New Orleans, under care of an officer, who had once served the United States—during the time of my confinement, his Excellency treated me exceeding well. As soon as I arived at the Orleans, his excellency dismissed me, with a feint promise of employment, I soon found that the Americans were suspected by the Government, and that the price of informers was too high, I trembled for my safety, solicited for a Passport, and returned, as you see, to the United States. Many Americans are taken up, in that country, put in close confinement several months, merely upon suspicion of being Spies from the United States, very seldom they get a hearing, or are even told what they suffered for.
No American Citizen is allowed to trade with the indians on the Mississippi river, An American Boat stopped at the Chicasaw Bluffs, last May, and sold a few bushels of indian Corn, to the chicasaw indians, A Spanish emissary residing in the Town, gave information of this commerce to the Commanding officer at Walnut Hills, when the Trader arived, he was put in close confinement, and gained his Liberty some few days afterwards by the Sacrifice of his property. Spanish Agents and emissaries reside in every principal Town of the Chicasaws Chactaws, and Creek Nations. A Treaty was holding last July, at the Walnut hills, with these last mentioned Tribes, it was currently reported that it was for the purpose of purchasing the Chicasaw Bluffs, and to bring about a peace between the Chicasaw and Creeks, who had lately commenced hostilities.
Last April three Gallies loaded with warlike stores and Soldiers, had arrived at the Walnut Hills, 100 fresh Troops had arived at the Natches, and 400 at New Orleans from the Havanna. On the approach of War, the Gallies were ordered to the Billisi, the Troops at the Natches were ordered blow, and those which had arived from the Havanna, were Shipped on the 16th of last July onboard two Ships, bound to the place from whence they came.
New Madrid was reinforced with some heavy cannon, and other warlike Stores last February. The inhabitants were told that a reinforcement of 100 Men woud arive in the course of the Spring, A Galley was to have been placed at the mouth Of Ohio, to prevent any dry goods being smuggled into New Madrid.
I mentioned in a Former part of this paper, that 2000 Indians received their Supplies at New Madrid. The tribes which those savages belong to are, Shawonee, Deleware, and Cherokee, they keep runners from and to Detroit, and whenever a Campaighner goes out, I was informed, these savages joined their Countrymen. They frequently make excursions into Cumberland and return to this market with their plunder, I have seen them bring in horses, to New Madrid, which they had taken from the Settlement on Cumberland River, I have seen the Commanding officer purchase them, as well as others, I have heard them exult in their success, and receive applause for their conduct.
At New Madrid also, Deserters from the American Army, find assistance, they are allowed the priviledge of becoming Citizens there, with the Kings allowance, or are furnished provisions to any part of his Majesties dominions. They disarm them when they arive, and from what I coud Learn, have about 400 Arms, belonging to the United States, the Commandant had said, that if they were applied for by the authority of the United states, that he shoud give them up. Every American is examined very strictly by the Commanding officer of the last mentioned place, concerning the movements of the American Army, its strength &c &c, whether this is to assist the Savages, or to transmit to his Master below, I cannot say, But I believe both parties are informed of every inteligence ⟨which⟩ he gains. From what I have observed, respecting the Conduct of the Spaniards, towards both Americans and savages, I  cannot but believe, that they wish to fix the Indians as a barrier between the United states and them, by their excluding all Americans from having any intercourse with them, and drawing them over to themselves by presents, and a display of their power, certainly indicates nothing favorable to us.
From the anxiety which I discovered in his Excellency at the Natches, to have the bluffs drawn with accuracy, I was led to believe, that he thought them of great consequence, And from the Gallies ascending the River, Troops ariving from the Havanna &c, I also think they intended to fortify the Chicasaw Bluffs this Summer, The War in Europe, obliged them to recall their Troops, or perhaps they did not wish to awaken the Jealousy of the United states, at such a critical Juncture. Their continuing to fortify the Walnut Hills with so much industry, and at such a vast expence, does not appear probable, that they intend to give them up, and the Walnut Hills being of little consequence to them if the Americans had the Bluffs, is another reason why I believe that they intended to make sure of them so soon. From every appearance, they dread the Americans, they are convinced that the Mild and equitiable Laws of this Country, woud induce the subjects of his most Catholic Majesty, to quit his Banner, to remove under them, whenever it may be in their power. There is not a Man of Common sense, in the Province of Louisania, who does not despise the Government under which he lives, the Americans who live in the Province, are, either too poor to return, or have committed crimes in the United States, for which they dare not return, of this last description, the Spaniards seem very fond.
The Frenchmen groan beneath their Yoke, nor only stay because they cannot realize their property so as to remove it, They flatter themselves that the Americans will soon erect the Standard of freedom upon their shores, and rescue them from a state of Slavery, as abject as can possibly be conceived. They are not allowed to be seen speaking publicly together, nor to walk the streets after sun down. Many people of property are sent out of the province, to Slavery, without being told why or wherefore. Seventy five people of Property, who woud not take the oath of Allegiance to his Most Catholic Majesty, were permitted a Short time to Sell their property, Nor then allowed to bring cash, and go on board a Snow bound to Phila. They made a Sacrifice of some thousand Dollars, by being permitted so little time to prepare. After onboard, even sent to havanna, and it was the general opinion of people in New-Orleans, that the Moreu Castle woud bring them up, by their not ariving, there remains not the least doubt of it.
The Mississippi is settled along its banks 150 Miles above New Orleans, and about 30 below. The Annual incomes of Plantations in the compass mentioned is very considerable, when the French had the Liberty of Trading to that Country, some Estates cleared 20,000 Dollars pr. Annum, and many upwards of 10.000. No country can be better calculated for rice and indigo. I cannot give any idea of the Number of Militia, below the Natches, at Point Couper, a single settlement intirely french, I was told they had 300 Whites and 1200 Blacks. At the Natchez they reckon 66 White Militia. At the Walnut hills none are allowed to settle, That shoud the Americans take possession of them, they may not find any assistance from fresh provisions. Having given every Nessesary information that I am capable of, Shall draw this inference from the conduct of the Spanish Government, which has come to my knowledge, partly from experience, and partly from information.
1st. that they intend to Monopolize the Indian Trade upon the Mississippi, and to Aleniate the affections of the Savages from the Citizens of the United States, and to fix them as a Barrier between us and them, to present as much as possible the rapid population of our frontiers, while they gain time to fortify the River, so that nothing but a successful war can ever wrest it from their hands. 2nd. That they intended to fortify the Chicasaw Bluffs, this Summer, from their strengthening all their out posts, from the reinforcement ariving at the Natches, and New Orleans, and their Gallies moving up the River; no other conclusion can be drawn. And lastly, By their holding a Treaty with the Savages inhabiting the Southern Teritories of the United States, it appears highly probable to me, that they have already purchased the Chicasaw Bluffs. The same right existed, to purchase those Bluffs, as there did, to purchase the Walnut Hills. They treat with those Savages, as sovereighn independent states, who have a right to dispose of Their Teritories, as they think proper.
The Chicasaw Bluffs being the only high land, between the Iron Banks and walnut Hills, makes them of consequence to the Spanish Government, to command the River, And being well acquainted with the Value of the Indian Trade, most certainly will not omit securing them, whenever it lies in their power so to do.
When I returned from the Illinois Country, I was convinced that the Trade was beyond the common Calculation of the people of the United States, impressed with this Idea, I ventured to give the Secretary my opinion of it, and of its consequences. Since that time I have been able to obtain better information on that Subject, and shall venture upon the Secretaries patience, to lay it before him. The Amazing extent to which the Canadian Trapper is carried is almost incredible, From the Source of the Mississippi to the Arkansaw. The Arkansaw, which is Navigable about 900 Miles, St. Francis River Navigable about 600, the White River Navigable about 400, the Missouri whose extent is not known, are all supplied from Canada. The Ohio as far as the Wabash, the Wabash River and the Tenessee are Supplied from the Same Sources. Post St. Vincennes, it is true is not intirely Supplied by foreighners, yet the hunting Camps below are. I have seen a store of Canadian Merchandize at the Rapids of Ohio, when I descended the River last fall. The Spaniards of themselves are not able to furnish Merchandize sufficient for the consumtion of this Vast extent of Teritory. the Creeks, Chacktaws, and Chicasaws, on the American side, and the Indians of red River, and appalusia are all they supply. The many obstacles the Government throws in the way of commerce, and at every post the commandant, who is the Law, is a Trader makes it difficult, to become a competitor, and his Merchandize, if bought at New Orleans, comes higher, to the Trader, at any place above the Natches, than when bought in Canada, besides the duties laid upon furrs of all kinds at the Orleans, nearly, or quite, compensates for his expence in ascending the River. European Goods are cheaper in Lexington, Kentucky, than at New Orleans, And can be furnished at the Natches 25 pr. Cent cheaper, from the United States, than, any other way.
No people under heaven, are so capable of Trading with Savages, as those Canadians. They are habituated from their infancy to live like them, They understand their different Tongues, Their various wants, their Manners and customs, hence they are enabled to carry on those distant Voyages, and make immense profits, when an American with the same chance woud sink his capital. The Canadian has more influence with the Savages, than any other people or Government whatever. An Indian is sensible that he cannot live without them, is never known to treat them ill. The Canadians I speak of are those, who to gain permission to trade on the Rivers within the Spanish Territory, have taken the oath of Allegiance to his Most Catholic Majesty—and are held in high Estimation by the spaniards, as influential Characters amongst the Savages.
The pernicious consequences arising from a foreighn Commerce being carried on with those Savages on the frontiers of the United States, cannot be unknown to the secretary, but having an opportunity of seeing some of those consequences, and from information have formed a Judgement conformable to the Opinions of many others, shall not hesitate to communicate my thoughts on the subject to the Secretary, so far at least, as it effects the imediate Tranquility of the Southern frontiers of Kentucky.
The Cherokees, a very numerous warlike nation, are now at war with the United States. The Chicasaws are divided, The Creeks are daily Commiting hostilities upon the Southern States. The Spaniard can ascend and descend the Tenessee Ohio and Wabash, with as much safety, as an American can the Deleware. The Spaniard Supplies the savage with every instrument of Death, and urges him on to acts of barbarity. He congratulates him upon his Success, buys his plunder, While the Savage giddy with Success, recounts the many Scalps he has taken from defenseless Women and Children who has fell in his way, and imagines every one a fresh Laurel to his brow. The Savage knows no other way to acquire fame, but by War, he wants no pretext for that, but ability.
The Settlement on Cumberland, feel every Calamity, that Savage Cruelty can inflict, her bravest men have fell in the defence of their Country. While the Spaniards at New Madrid render every assistance to enhance their Suffering.
There is a Gentleman now in Phila. a Man of Veraicity, who is well acquainted with the conduct of the Spaniards. To him I will refer the Secretary for the proof of what I here assert, he likewise will be able to give full information of the policy pursued by the that Government, in a manner more Satisfactory than myself, having resided long in that Country.
The Chicasaws altho inclined to be friendly to the United States at present, are under the nessesity of getting their Supplies of our Enemies, he sees the Citizen of the United States drove from their shores like robbers, he finds that an American is not permitted to sell a Bushell of Corn to him, What Idea can he form of the power of this Country? An indian generally sides with the Strongest party, he cannot consider us in that Light, on the contrary, he will naturally conclude that we are a people unable to protect ourselves, nor extend protection to him.
The Spaniard makes a display of his Master’s Power to those sons of Nature, who are credulous enough to believe to be Superior to any other on earth.
In proportion as the Spaniards have gained the affections of the Savages, in the same proportion the United States have Lost their friendship. Their influence is so great at this moment, that I dont believe, any thing short of the interposition of Government can check it. They have prohibited the Citizens of this Country from holding any commerce with them, which is the only method that possibly can be adopted to conciliate the affections of Savages. They have Monopolized their Trade, and with it their friendship, and while it continues to be the case Peace can never be expected with them. A Savage Judges from external appearances. When once they behold the flag of the United States displayed on the Banks of the Mississippi he will then respect it. The impotent imperious spaniard, will then be obliged to act with more precaution.
Since I have exposed the Villainy of the spaniard, as much as lay in my power, I shall without apology proceed to give the Secretary a short description of Fort Massac, Iron Banks and the Chicasaw Bluffs. I think it the more nessesary, as they are the only land below the Tenessee, that Towns or fortifications can be erected upon, as far as Walnut Hills on the Mississippi.
Fort Massac, or old Cherokee fort lies eleven Miles below the Mouth of Tenessee, on the North bank of the Ohio, it is a high Commanding Situation, extends along the River about two Miles, The fort with some inconsiderable expense woud be much the strongest on the Ohio. The Iron Banks is situated 15 Miles below the Ohio on the East Bank of the Mississippi, it seems formed by nature to be the Strongest place, I ever saw in the Western World. They rise very fast as you approach them on the North side, about 4 or 500 feet, they butt upon the River nearly parpendicular, and continue along it for about 300 yds when they fall suddenly about 200 feet, upon another Bank, called from its whiteness, the Chalk Banks, they continue along the River, parpendiculur about 200 feet high, Nearly 400 yds when they leave the River at nearly right angles. The Chicasaw Bluffs, as near as I can recolect, lie about 200 Miles below the Ohio on the East side of the Mississippi. The first part of them extends about 1 Mile along the River, generally 150 feet above the Water, they are also parpendicular, 18 Miles below the first, they come upon the River, not so high as the former, but extend about the same distance along the river, About 20 Miles from the second part they again form another bank upon the River about 100 feet high, and extend the same distance along the River as the former. Above these last mentioned bluffs A River empties into the Mississippi about 200 yds wide, it is called on Hutchins Map “Margot River,” but the Comodore requested me to call it De Las Casas River upon my Map, after the name of the Governor of the Havanna. Below those Bluffs is a river of about 150 Yards wide which leaves the Mississippi and Joins the Yazous. This I was directed to Call Carondelet River, after the Govr. of New Orleans—or more properly, the Governor of the Province of Louisania. I wish to be understood, that these last mentioned Bluffs, are the distance mentioned below the Ohio. These Bluffs and the Iron Banks, being the only places left the United States below the Ohio, on the Mississippi, to build Towns, or to fortify upon must make them valuable, in case the Western Country is supposed to be of any importance to the Union. If the United states take possession of them, they command the trade of a great part of the Mississippi. They check the growing insolence of the haughty Don, they will then have it in their power to curb the Licentiousness of the Savage, And Secure the Depedence of the Western World.
I hope the Secretaries patience may not be exhausted with the Length to which I have carried this paper to, And altho I have attempted to give every description of the Mississippi Country And the Policy of its Government, in as clear a manner as possible, I do not expect that credit, that a man of education and character might have, not acquainted with the Language suitable to address distinguished Characters, nor of communicating my ideas with any degree of perspecuity, renders it nessesary that every allowance shoud be made for my temerity.
I shall transgress but a few minutes more at this time, by giving my opinion of the method that might be taken to Settle Any of those places which I have mentioned as suitable for fortifying &c.
No hunters ought to be admitted on any pretence, they are, with few exceptions, a licentious set of Men, which no Laws can restrain. The Farmer, by cultivating the Soil woud make the Savage Jealous that the forest, by which he gets his Subsistance, woud be soon converted into a field, he must nessesarily be exposed to their avarice, more than any other set of men, and by protecting him and his property, woud be carrying on a sort of hostility, which must naturally withdraw that mutual confidence which ought to subsist between both parties. Many of the Traders at New Madrid Might be drawn over to the interest of the United States, by suitable encouragement, each one of those Traders, woud, in my humble Opinion, be more serviceable to the United States than 100 Continental Troops.
Disciplined Troops, with those Canadians, woud be sufficient for every purpose of making a Settlement on the Mississippi.
Shoud an attempt to take possession of any part of the Mississippi be thought, at this time impolitic, Measures might be taken, at a very small expence, to put a stop to the Canadian Trade into the Ohio. A single Armed boat, placed between the Tenessee and the Mississippi, woud effectually prevent them from carrying on a Trade with the Cherokees, or the Wabash Indians. The Cherokees woud be obliged, either to carry their peltries upwards of 100 Miles by Land or submit to be Supplied by the Americans.
As I have observed before, that the only method that can be taken to conciliate the affections of those savages, it to oblidge them to take supplies from Traders friendly to the United States, whatever method that can be adopted to obtain this point, matters not, if once effected, it must restore peace to a great part of the Western Country, and prevent the Spanish Emisary from disturbing the Tranquility of the Southern frontiers of the United States.
With due respect   I beg leave to subscribe myself the Secretaries most Obedient and most Humble Servant.

M. Mitchell
Phila. August 27th 1793.
To the Honble.The Secretary of the Treasury

